Citation Nr: 0336698	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-03 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (previously rated as anxiety 
reaction), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from September 1943 to October 
1945. As discussed in the following portion of this decision, 
this appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  A motion to advance the appeal on 
docket was granted on December 23, 2003.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process as 
in the Substantive Appeal, the veteran requested a local 
hearing before the RO in St. Petersburg, Florida.

While the September 2002 Supplemental Statement of the Case 
provided the veteran with notice of the law and implementing 
regulations of the VCAA, he  should also be provided with 
further written notice of VA's duties under the VCAA, as well 
as the delegation of responsibility between VA and the 
veteran in procuring the evidence necessary to substantiate 
his increased rating claim, including which portion of the 
information and evidence is to be provided by him and which 
portion VA would attempt to obtain on behalf of the veteran.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), has been taken for the 
claim.  This action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claim, as well as the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claim per 
Quartuccio.  The veteran and his 
representative should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  The veteran should be scheduled for a 
local hearing before the RO in St. 
Petersburg, Florida at the next available 
opportunity.

3.  Consideration should be given as to 
whether the veteran should be afforded 
another VA psychiatric examination.

4.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to satisfy a hearing request 
and to cure a procedural defect in notice.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




